i



                     OFFICE       OF THE   ATTORNEY   GENERAL   OF TEXAS
                                               AUSTIN



    iionorable Carl Gillilend
    county attorney
    Deaf &nith County       ,\;
    Ffereforlt,Terarr
                                            Opinion NO. o-7249
                                            iier (a) Annexation by County sohool
                                                     TNsteQ6     Or on8 or more OOLUZOII
                                                     aoh     distrlot




          ‘rre are    in moelpt  0r your 16&, er           19xch
    you subaiti      the following question   t this dep rtmant for our
    opinion:


          or more COOL-an
          IlIda~endsnt s
          80 long as th
          Deaf Smith Go


                                                       the Hereford
                                                     the oontiguous
                                                    nnered oompriso




                                  r annexation?
               “9. In the event the prooedurs provided ln
         hrtiols 2922a,  Is not oarrisd  through, and the
         prooedure as provided in Artlola 2806 Is followed,
         and the Commn SohGol Metriots     oontiguous to the
         Hereford Independent Sohool iJlst@iot did not vote to
         oonsolidate with the Esreforc¶ Independent iiohool
         District, then, in view of the fact that the
         80hools in the Eieretord  Independent L3ohosl Cfstrict
L        are over-orowdsd, oan the iiarstord Independent
         sohool Uistrlot refuse   to aooept students (a) high
I
                                                                   203



     sohool, (b) gradr PO~OO~, from suoh Jomon 5ohool
     Diatilats, although they otherwise oomply with bhe law
     with refsreaoe to suoh trana1ora?*

     Xn regard to your fir86   qusr~lot, it would appear rroin ths
iaf3rmstlon ru>plicd in the quertion   itfar and from your briar
that the r;ouGty fioard of 'fruatssr an seeking to tora a aural
K&h Yohool Gistriot in the aaxmer provided ror ha artio~%e,;
in your 6eoond quest@m    you Bention isota rhlah woszld aleo bring such
proosedings under thb term8 of artlole 29220.



          “la oeoh orgmiasd .oounty in thio State and
     in any county which rhall hsreaftsr be organized,
     the oountg aohool tru~trer shall have the authority
     to ro?a ona or nore rural high 80ho~l diutriOt8, by
                aontiguous coomm sohool distrida    haring
     P=
      ma than rour hundred aoholaatlo population and
     indoHnd%nt    sohool dlstriats havkq lssa than two
     hundred and fifty soholaotia ~ogulstion ior the
     purpone or astabllshing and operclting rural high
     ~ohoola, provided also that the oounty sahool
     trusteea may annex on0 or more oommon aohool dis-
     triate or one~ors       independent rrohool distriotr,
     hsving lssv than two hmdrod    and fifty eiWoiastio
     population   to a axnmm sohool dlstrlat having rour
     kmdred    or mro mholastlo population or to an in-
     de~andsnt dlstrlot haying two hundred and iiity or
     mra aoholaatio population    upon the approval of the
     board 0r trustees 0r each sahool dietriot afrsotrd)
     . . .* (Smphasie OUTS)

     As etated in our opfnion No. O-&Wl, under the aboos-
quotea statantory grovlslons, thrro are two rnsthods by whioh
rural u&h sohool Qistrlots isay be formedi

          "1. ay grouping oontiguoua oorcmx~ eohool
     distriots (having less than four humired eoholas-
     tie population) md fndependant distriotr haTill
     a soholaetia po$mlstion each of less than two
     huudrad fifty slbolastlos~

          Ile. Subjoat to approval or the Board or
     Truataee or aaoh dlatxlat aifeoted, by annexation
     0r one or aore ooimon sohool dfstriots or one or
     aore independent Sohool %istriots having la38 than
     two hundred fifty soholaatios to a ooimon sohool
     dietrlot hJvLng mom than four hwcirsd  soholastios
     OE by annexation or suoh dlstriats to an lndepmd-
    'ant 8ohool diet&.& having a sohalaatio population
  .                                                                           204
                                           -3.
                             /
       la exooes of          two huadrod fifty: hell vs. Kirkland
       u   8.   ti.   (ed)    443 (Ter, Civ. Apy. orrot refuaobl.”

       S’romthrstatemxts oontained            in your brisf It would appear
t@at the Gouaty Bollrd of 3ohool Trurtsss           of Daaf smith County
In ths 8stablIshmsnt of a rural high sohool distriot  ars plarmlag
to er8roIss  the seoon~ of ths above dosorfbsd powsrs~ vis., that
of annsring several oontiguous oommoA sohool districts to aA
Indepeaffsnt sohool dist~lot la ths same oounty to form a rural
hI.:h sohool dirtriot. Howrvor  i$ appears that the proposrd dIs-
t&at will, if oreatod, OoAtain a groat8m 8rs0 than on8 hundred
squsrs miles; ln suoh oass, the oontrolling rtatute  is ArtIol@
29220, whIoh road.8, as followsr
           “Bio rural high sohool &I&riot, as providsdfor heroin,
       shall oontclna grsatsr area than one hundrsdSQWS ndlrs, or
       more than seven slsm4ntuy sohool diatriats, cnospt that ths
       oounty bard of sohool trustcon may fora rural high
       sohool distriots,   u provided  in Artlsls 2922a,
       ooAtainIng aors than  one hundred squars mIls8 upn a rots of a
       majority of ths qualified llsotors In ths said proposed rural
       high so&o1 tistriot voting at an Olootion oalled for suoh pur-
       poreg and provided fUrther, that the said board or oounty
       sohool trustess may form a rural high school diatriotoontain-
       ing aore than seven l10aaiItnry distriote   upon a vote of a
       rriajorttyof the qualified votsre In saoh of the rlems~tary
       distrlots within suoh prcposad    rural high school Ustriot.“i

                In our opinion noI 0468,         It is statedr

             "The approval  of trusts08 of dietriots ‘rffested in
      . annexing distriots to form a rural high sohool diotriot Is
        not Ascesaarv where an eleation is raauired   and held undsr
        proviSion of art1010 2922a (Cox V. kieard 8Q 9. ‘it*(2) 803.)

     9horofor8,    wa hold that where the district Is loaatrd
wholly within one oounty snd th4 araa of the propsad dlatriot
Is more than one hundred squ&re mIleo, and not more than ssvsn
sohool bistriots UPI Involvsd, that    the oountg ~ohool trustees
of the artioularoountymay oall an olsotion for the purgoso
of forD&l g a rural high sohool distriot of mors,thaA on0 hun-
dnd   square milss, and not to sx4red seven llsmcAtary dIStrlOt8
without the consent of the trustr~s    of the Auolear distriots
IAvolvod and if a majority of all    of the alsotora  voting    at
the 8100 t Ion hsl& ror that purpose, and ths whole of the t&r-
ritory Involved, voto In favor of suoh rormation or a rural        hish
sahool dIntrIot, It ir the duty of tho aounty aahool trustees
to so organis@ ths saao.~

        kss bolievo the abova puotod statutes and opinion fUlll
Wswar      YOlW rirst two'@&ltiOA$.   The oases oitad by you IA your
                       /                 -4- ;,

           .
briar sustain        this answer.
        Our opinion Nor 04338,~ So whloh you refer,              dealt~ with a
transfsrof territory fraa one rural hI& aahool distriot to
another IYD and not with the SorPliag of a rural high ashool
distriot IA th8 first Instanoe, as antIoipate4 by your
questioni        therefore   o,piaion C-4298 is 19   no    way ayplloable   to
your questlonr
                                                           appearsto be a
                                                           a of artlola 2802
                                                          As stated   &a the sass
                                                           PJhE~;%t~Yd*
                                                           oonetrusdtogether.”
                                                           a& with the or;o;Ida-
                                                           gh sohool 418 r a 8
                                             lo 2922 +, as4 would
thsrsrore not be aQp1Ioabls to the situdtion  a8 prese;nte4 in your
questions and the brief aubaitted la oonneotion therewith.    See
our opinion No. O-2394, a aopy of whloh Is attaahed.

      The eaoond paxt of yaw Srd questIonI vi%., as to whsther, In
:‘h~g$$yyg%            or the aontigusus ooirmon sohool 4Istrlots to
                     81 not Sake plaoe, whether the Berafox-4  X9D aan
refuse to aapqt stu4sds from sush aommoa 8ahool dIstriats, al-
though thsy othsswise oonply with the law with rSfer8Ac8 to suoh
trazsfrre,  we rotor you to artIolss ~~7~61~9a~0.1, 2295 and
2696, (Xs lOa&, ) In the oaso of Lo           Y r imim,     I-3up St)
40 3.          id.(El 80, ia sn oxhauutiV8trsataentof the transfer
statutes        or thie state, the oourt hold1

             “;5inoe the ooA#titution doea not permit the taxation
        of the people of a sohool diatriot for the support of
        t&t dIstriot,eroeptupon a vote 0r the peo9lesof tiw dis-
        briat, It Is not dobatabh  that the Lsgislatursoanaot
        ooapel BII~dlstriot to use the funds and projmtles for
        ths eduoaticm of eohola8tlos from snother 4IstrIot, without
        just ooapensation.    Howe~sr, la visw or the long operation
        of ths tranafsrstaDute8, we bslisrathat where a sahosl
        distrfot has faoilIties snd teaohers   In 6x0088 of those
        nnores~ry for its cmn sshalastio8, the state hao the right
        to requlro   It to aosept transfersfrom another distriot,
        but oaly upon the payment of reasonable   aompenaation
        theretore   Ths l.egislature, however, Is without gowere to
        ooaipel Amy 4IstrLot  to provide adtlitional faollitIes,
        tsaahers, et%, for the cdua~tlon of soholastios from
        ancthsr dIrtriot.* . . . . ‘jn4er our iAtsrpretatioJl  0r the
        not (artiole 2678a) in OoAAbOtiOA   with the tranS?Or
        statutes a sound disoretfon is left to the looal school
                                        -   --



.. .                                                                      206

                      I
       boards to dotersnine     whether or ~00, In vIsw & all ths
       diroustanoeo      surrotidindj their dlstriots, the admission
       of AoWr88idMt        sahalastlos will 0, p&e-JudIaial to the
       soholaetlos       of their 4IstrIots an4 ~whebheror not the
         atatutoyy    foe wmld be oompenaatory . . . . This d&s-
         oration to be exsroirsd by the loaal bJard8      will not be
         dieturba4 by the oourts aroopt in oases Or i%ttAirOst
         abuse.”
                               ‘\.
         Under authority     of. the above oited oaae, it Is our opinlm
that the Board of Trusteesof the iiererord lndspsadant Yohool
~Istrlat       has tb    power to reruss transrer  0r soholastios  ma
other 4istrIsts         if suoh trensfersaro prejudioial    to the
saholastIos of lisreror4 157) due to the lack of faailitIes         In
auoh CIatriot.